Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
CLAIM INTERPRETATION

The presence of claim limitations that are preceded by the phrases “wherein” often raises a question as to the limiting effect of the claim limitations (see MPEP §2111.04).  The Examiner has interpreted the limitations following the phrase “wherein” as positively being claimed (i.e. the claim limitations are required and/or the claim limitations following the “wherein clause” limits the structure).  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by UWE (German Patent Publication DE 102015017078 A1, a machine translation is provided in the PTO-892 Notice of References Cited, which is used in the rejection below).
Regarding claim 16, UWE discloses:  a pump (see Abstract) for supplying an assembly with a pressure fluid (¶0012), the pump comprising: 
a pump housing (12) comprising a circumferential wall (see Figures 1-3, 17, 18, and 20), which surrounds a delivery chamber (29) of the pump (see Figure 20), a first end-face wall (2) and a second end-face wall (3) which delineate the delivery chamber at its end-face sides (see Figures 1-3, 17, and 18); 
a rotor (4), which can be rotated about an axis of rotation in the delivery chamber (see Figure 20, where the rotor rotates by shaft (10) that defines the axis of rotation), for forming delivery cells which periodically increase and decrease in size as the rotor rotates (see Figure 20, ¶0074), in order to deliver pressure fluid from a low-pressure side of the pump to a high-pressure side of the pump (see Figure 20, ¶0012, ¶0074-¶0077); 
a pressure outlet (3b, 3c; 23c) which emerges on an outer end-face side of the first end-face wall facing away from the delivery chamber and through which pressure fluid can be discharged from the delivery chamber (see Figures 1-3, 17, 18); 
an outlet gasket (9) which is provided on the outer end-face side of the first end-face wall, for sealing off the pressure outlet (see Figures 1-19); 
optionally, a fitting structure which serves to attach the pump to an accommodating device and which can be provided in addition to the pump housing or formed by the second end-face wall (see Figures 1-3, 17, and 18, where the fitting structure is integral with the second end-face wall (2).  The Examiner would like to note that this claim limitation is not required to be met, since the indentation starts off with “optionally” and therefore, the claim limitation can be given no weight since the claim limitation is not positively recited); and 
a holder (6) which is in a holding engagement with the outlet gasket and which positions the circumferential wall and the end-face walls and also the fitting structure (see Figures 1-3, 17, and 18), if it is provided in addition to the second end-face wall, relative to each other and axially holds them together as a pre-fitted fitting unit by means of the holding engagement (see Figures 1-3, 17, and 18, ¶0078-¶0079).
Regarding claim 17, UWE discloses:  the fitting unit comprises a pressing device (5) for charging the outlet gasket with an axial pressing force (see Figures 1-3, 17, and 18, ¶0085), wherein 
the pump housing can be axially moved relative to the fitting structure and is axially supported via the pressing device on the fitting structure; 
and/or the outlet gasket can be axially moved relative to the pump housing and is axially supported via the pressing device on the pump housing (see Figures 1-3 and 17-19).
Regarding claim 18, UWE discloses:  the fitting unit comprises a spring device (5) which acts between the pump housing and the fitting structure or between the pump housing and the outlet gasket in an axial direction in order to charge the outlet gasket with an axial spring force and so press it against an attaching wall of the accommodating device which lies axially opposite the outer end-face side of the first end-face wall when fitted (see Figures 1-3 and 17-19).
Regarding claim 19, UWE discloses:  the holder engages behind the outlet gasket in relation to the axial direction in the holding engagement and so axially holds the fitting unit together (see Figures 1-3, 17, and 18).
Regarding claim 20, UWE discloses:  the holder protrudes at least into an axial passage of the outlet gasket and engages behind the outlet gasket axially immediately behind the passage or in the passage, in relation to the axial direction, in the holding engagement (see Figures 1-3, 17, and 18).
Regarding claim 21, UWE discloses:  an engaging element of the outlet gasket and a complementary engaging element of the holder are in the holding engagement (see Figures 1-3, 17, and 18), wherein the engaging element holds the complementary engaging element in relation to the axial direction in the holding engagement (see Figures 1-3, 17, and 18).
Regarding claim 22, UWE discloses:  the engaging element and/or the complementary engaging element is/are flexible in a radial direction against an elastic restoring force (see Figures 16-19), such that the respective elastic restoring force causes the engaging element and/or the complementary engaging element to radially yield and then automatically snap forwards or widen radially into the holding engagement, when the holding engagement is established (see Figures 16-19, where the engaging element (5d) is flexible in the radial dimension.  It is noted that the limitation directed to “such that the respective elastic restoring force causes the engaging element and/or the complementary engaging element to radially yield and then automatically snap forwards or widen radially into the holding engagement, when the holding engagement is established” is a functional limitation.  The use of the functional language only requires that the apparatus is capable of performing the function, and does not add any specific structural limitations to the apparatus.  The tangs (5d) of UWE are capable of this functional limitation since these tangs are flexible and automatically snap forwards or widen radially into the holding engagement, and therefore, the prior art meets the claimed limitation.  Furthermore, “apparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  (See MPEP 2114)).
Regarding claim 23, UWE discloses:  the engaging element holds and engages behind the complementary engaging element in relation to the axial direction in the holding engagement (see Figures 16-19).
Regarding claim 24, UWE discloses:  the holder protrudes in an axial direction from the fitting structure, if it is additionally provided, or the second end-face wall into the holding engagement (see Figures 1-3, 17, and 18, ¶0078-¶0079).
Regarding claim 25, UWE discloses:  the holder is connected, such that it cannot be moved, to the fitting structure, if it is additionally provided, or to the second end-face wall (see Figures 1-3, 17, and 18, ¶0078-¶0079).
Regarding claim 26, UWE discloses:  the holder positions the circumferential wall and the end-face walls and also the fitting structure, if it is provided in addition to the second end-face wall, relative to each other and axially holds them together in the holding engagement in a loose composite as the pre-fitted fitting unit (see Figures 1-3, 17, and 18, ¶0078-¶0079).
Regarding claim 27, UWE discloses:  the holder is elongated in an axial direction, has a free axial end and is in holding engagement at the free end or axially near the free end (see Figures 1-3, 17, and 18, ¶0078-¶0079).
Regarding claim 28, UWE discloses:  in addition to the holding engagement, the outlet gasket is held on the first end-face wall in a frictional fit (see Figures 1-3, and 9-19, the claim limitation directed to “the outlet gasket is held on the first end-face wall in a frictional fit” is considered functional language.  The use of the functional language only requires that the apparatus is capable of performing the function, and does not add any specific structural limitations to the apparatus.  Since UWE is capable of the outlet gasket being held on the first end-face wall in a frictional fit due to gasket contacting the first end-face wall, and therefore, providing a frictional engagement, the prior art meets the functional limitation.  Furthermore, “apparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  (See MPEP 2114)).
Regarding claim 29, UWE discloses:  the outlet gasket is held on the first end-face wall in the frictional fit by means of an axial plug connection between the outlet gasket and the first end-face wall fit (see Figures 1-3, and 9-19, the claim limitation directed to “the outlet gasket is held on the first end-face wall in the frictional fit by means of an axial plug connection between the outlet gasket and the first end-face wall fit” is considered functional language.  The use of the functional language only requires that the apparatus is capable of performing the function, and does not add any specific structural limitations to the apparatus.  Since UWE is capable of the outlet gasket being held on the first end-face wall in a frictional fit by means of an axial plug connection between the outlet gasket and the first end-face wall fit (see for example, Figure 16, which shows a lip for axial engagement as a frictional fit, which is considered to be a “axial plug”, the prior art meets the functional limitation.  Furthermore, “apparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  (See MPEP 2114).  The Examiner would like to note that a specific feature or physical part (an “axial plug”) is not disclosed in the applicant’s figures and is considered to be a result of the outlet gasket acting as an axial plug).
Regarding claim 30, UWE discloses:  the holding engagement consists of a positive fit connection and/or a frictional fit connection (see Figures 1-3, and 9-19).
Regarding claim 31, UWE discloses:  the holder extends axially through the circumferential wall of the pump housing and optionally through the first end-face wall and/or the second end-face wall of the pump housing (see Figures 1-3, 17, and 18).
Regarding claim 32, UWE discloses:  the circumferential wall, the first end-face wall and the second end-face wall of the pump housing are produced separately from each other and lie directly on each other in a loose axial contact (see Figures 1-3, 17, and 18, the claim limitation directed to “are produced separately from each other” is considered as a product by process limitation.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 111 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113.  Since UWE shows separate components, UWE meets this claim limitation).
Regarding claim 33, UWE discloses:  the pump is used as a gear pump (¶0001) for supplying a gearbox with the pressure fluid as a working fluid and/or lubricant (the limitation directed to “for supplying a gearbox with the pressure fluid as a working fluid and/or lubricant” is considered as intended use.  Since the gear pump of UWE is capable of supplying a gearbox with the pressure fluid as a working fluid and/or lubricant, UWE meets the claimed limitation.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim).
Regarding claim 34, UWE discloses:  the outlet gasket comprises a support structure made of a support material, and a gasket structure which is connected to the support structure and made of a gasket material for sealing off the pressure outlet, and the support structure and/or the gasket structure is in holding engagement with the holder (see Figures 2, 3, and 9-18, ¶0068, ¶0086-¶0087, ¶0095-¶0109).
Regarding claim 35, UWE discloses:  the support material has a greater strength and/or hardness and/or modulus of elasticity than the gasket material (¶0095, where the support material is plastic and the gasket material is a rubber-elastic or elastomeric material and therefore, meets the claimed limitation).
Regarding claim 36, UWE discloses:  the outlet gasket has a gasket structure made of a gasket material (see Figures 18-19, where the gasket material is defined by (9) (¶0109)), for sealing off a first pressure outlet and an optional second pressure outlet of the pump (see Figures 18 and 19), the gasket structure comprising: 
a first sealing stay (the first sealing stay surrounds (23c)) which circumferentially encloses a first fluid passage of the outlet gasket (see Figures 18 and 19), provided for the first pressure outlet, in a seal in an axial plan view onto the outlet gasket (see Figures 18 and 19); 
optionally, a second sealing stay which circumferentially encloses a second fluid passage of the outlet gasket, optionally located laterally next to the first fluid passage, in a seal in the plan view (this claim limitation is in the alternative, and therefore, does not have to be present in the prior art if the first sealing stay is disclosed); and 
a support structure (5) which is fixedly connected to the gasket structure and extends into the first fluid passage in the plan view (see Figures 18 and 19, where (5d) extends into the first fluid passage), in order to form a flow resistance for pressure fluid flowing through the first fluid passage in the region of the first fluid passage (see Figures 18 and 19, the claim limitation directed to “in order to form a flow resistance for pressure fluid flowing through the first fluid passage in the region of the first fluid passage” is considered as functional language.  The use of the functional language only requires that the apparatus is capable of performing the function, and does not add any specific structural limitations to the apparatus.  Since the tang (5d) that is located in the area of (23c) is capable of causing a flow resistance for the pressure fluid flowing through the first fluid passage due to the protrusion extends and fills a portion of (23c), the prior art meets the functional limitation.  Furthermore, “apparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  (See MPEP 2114)), 
wherein the holder is in holding engagement with the support structure and/or the gasket structure (see Figures 18 and 19).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-19, 24-27, and 30-32 are each provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12/1 of copending Application No. 17/268504 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the current claim is broader in scope, where 17/268504 has all of the limitations, where a holder is the “holding element” in the co-pending application. 
Claim 33 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of copending Application No. 17/268504 in view of UWE. 
Application No. 17/268504 discloses all of the limitations, however, fails to disclose a holder which is in a holding engagement with the outlet gasket and which positions the circumferential wall and the end-face walls and also the fitting structure, if it is provided in addition to the second end-face wall, relative to each other and axially holds them together as a pre-fitted fitting unit by means of the holding engagement (this is actually recited in claim 12 of Application No. 17/268504).
Regarding claim 33, UWE discloses:  a holder (6) which is in a holding engagement with the outlet gasket and which positions the circumferential wall and the end-face walls and also the fitting structure (see Figures 1-3, 17, and 18), if it is provided in addition to the second end-face wall, relative to each other and axially holds them together as a pre-fitted fitting unit by means of the holding engagement (see Figures 1-3, 17, and 18, ¶0078-¶0079).
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have a holder which is in a holding engagement with the outlet gasket and which positions the circumferential wall and the end-face walls and also the fitting structure, if it is provided in addition to the second end-face wall, relative to each other and axially holds them together as a pre-fitted fitting unit by means of the holding engagement in the pump of Application No. 17/268504, in order to position and hold the elements in place.
Claims 34 and 35 are each provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of copending Application No. 17/268504 in view of UWE. 
Application No. 17/268504 discloses all of the limitations, however, fails to disclose a holder which is in a holding engagement with the outlet gasket and which positions the circumferential wall and the end-face walls and also the fitting structure, if it is provided in addition to the second end-face wall, relative to each other and axially holds them together as a pre-fitted fitting unit by means of the holding engagement (this is actually recited in claim 12 of Application No. 17/268504).  Claim 35 is met due to it is inherent that the support structure has a greater strength and/or hardness and/or modulus of elasticity than the gasket material made from a claimed flexible material. 
Regarding claims 34 and 35, UWE discloses:  a holder (6) which is in a holding engagement with the outlet gasket and which positions the circumferential wall and the end-face walls and also the fitting structure (see Figures 1-3, 17, and 18), if it is provided in addition to the second end-face wall, relative to each other and axially holds them together as a pre-fitted fitting unit by means of the holding engagement (see Figures 1-3, 17, and 18, ¶0078-¶0079).
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have a holder which is in a holding engagement with the outlet gasket and which positions the circumferential wall and the end-face walls and also the fitting structure, if it is provided in addition to the second end-face wall, relative to each other and axially holds them together as a pre-fitted fitting unit by means of the holding engagement in the pump of Application No. 17/268504, in order to position and hold the elements in place.
Claim 36 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9/8/7/1 of copending Application No. 17/268504 in view of UWE. 
Application No. 17/268504 discloses all of the limitations, however, fails to disclose a holder which is in a holding engagement with the outlet gasket and which positions the circumferential wall and the end-face walls and also the fitting structure, if it is provided in addition to the second end-face wall, relative to each other and axially holds them together as a pre-fitted fitting unit by means of the holding engagement (this is actually recited in claim 12 of Application No. 17/268504).
Regarding claim 36, UWE discloses:  a holder (6) which is in a holding engagement with the outlet gasket and which positions the circumferential wall and the end-face walls and also the fitting structure (see Figures 1-3, 17, and 18), if it is provided in addition to the second end-face wall, relative to each other and axially holds them together as a pre-fitted fitting unit by means of the holding engagement (see Figures 1-3, 17, and 18, ¶0078-¶0079).
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have a holder which is in a holding engagement with the outlet gasket and which positions the circumferential wall and the end-face walls and also the fitting structure, if it is provided in addition to the second end-face wall, relative to each other and axially holds them together as a pre-fitted fitting unit by means of the holding engagement in the pump of Application No. 17/268504, in order to position and hold the elements in place.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
SUGIHARA (U.S. Patent Publication US 2018/0283373 A1) discloses an outlet gasket with a support structure (see (20) in Figure 3) that has a holder (60).

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A DAVIS whose telephone number is (571)272-9965. The examiner can normally be reached M-Th, 5:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY DAVIS/
Primary Examiner
Art Unit 3746